DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 10-16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. US2009/0122015 to Demuynck.  Referring to claim 1, Demuynck discloses an apparatus (100), comprising: a rack (557/657); a primary shaft (i.e., at the center of 651, Fig. 6), a first primary pinion (B651, Fig. 6) coupling the primary shaft to the rack; a second primary pinion (A655, Fig. 6) coupling the primary shaft to the rack; a secondary shaft (653); and

a secondary pinion (C653, Fig. 6) coupling the secondary shaft to the rack.  See Figs. 3-7 and the corresponding specification.
	Referring to claim 2, Demuynck discloses the apparatus as claimed, wherein the first primary pinion (B651) comprises first teeth ((B) around a first portion of a circumference of the first primary pinion (B651), and wherein the second primary pinion (A655) comprises second teeth (A) around a second portion of a circumference of the second primary pinion.  See Fig. 6.
Referring to claim 6, Demuynck discloses the apparatus as claimed, further comprising a tension spring (693) coupling the first primary pinion to the primary shaft.  See Fig. 6 and para. [0048].
Referring to claim 7, Demuynck discloses the apparatus as claimed, further comprising a first component (562) coupled to the primary shaft; and a second component (520/620) coupled to the secondary shaft.  See Figs. 5A-5B.
Referring to claim 8, Demuynck discloses the apparatus as claimed, wherein the apparatus comprises an information handling system (i.e., mobile phone).
Referring to claim 9, Demuynck discloses the apparatus as claimed, wherein the first component (562) comprises a primary display (112), and wherein the 


second component (520/620) comprises a secondary display (120).  See Figs. 1A-1B.
Claims 10-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2020/0285273 to LIANG et al. (i.e., “Liang” hereinafter).  Referring to claim 10, Liang discloses an apparatus (D1), comprising: a first component (22); a second component (32); and means for synchronizing rotation (see Figs. 2A-2D) of the second component (32) with rotation of the first component (22) by translating a first force applied to the first component (i.e., opening display 22) to a second force applied to the second component (i.e., via unit slot 31).  See Figs. 1A-2D.
Referring to claim 11, Liang discloses the apparatus as claimed, wherein the means for synchronizing comprises means for allowing the first component (22) to rotate around a first center of curvature through a first rotational range without moving the second component (32).  See Figs. 2A-2B and the corresponding specification.
Referring to claim 12, Liang discloses the apparatus as claimed, wherein the means for synchronizing comprises means for rotating the second component (32) around a second center of curvature in a first direction when the first 

component rotates around the first center of curvature through a second rotational range.  See Figs. 2C and the corresponding specification.
	Referring to claim 13, Liang discloses the apparatus as claimed, wherein the means for synchronizing comprises means for rotating the second component (32) around a second center of curvature in a second direction opposite the first direction when the first component rotates around the first center of curvature through a third rotational range. See Figs. 2E and the corresponding specification.
	Referring to claim 14, Liang discloses the apparatus as claimed, further comprising means for resolving conflict (31) in the synchronizing means.  See para. [0032].
Referring to claim 15, Liang discloses the apparatus as claimed, wherein the apparatus comprises an information handling system (i.e., a notebook computer).
Referring to claims 16, Liang discloses the apparatus as claimed, wherein the first component comprises a primary display (22), and wherein the second component comprises a secondary display (32).
Referring to claims 17-20, the method steps are necessitated by the device structure as disclosed by Liang.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: claim includes the specific limitations “wherein the first teeth and the second teeth are configured such that neither the first teeth nor the second teeth engage the rack for a first rotational range of the primary shaft.”  These limitations, in combination with remaining elements or steps, are not taught or adequately suggested in the prior art of record.  Claims 4 and 5 depend from claim 3 and are therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
July 30, 2022